Exhibit 8.1 SUBSIDIARIES OF OCEAN RIG UDW INC. Name of Subsidiary Jurisdiction of Incorporation Drillship Hydra Owners Inc. Marshall Islands Drillship Paros Owners Inc. Marshall Islands Drillship Kithira Owners Inc. Marshall Islands Drillship Skopelos Owners Inc. Marshall Islands Ocean Rig AS Norway Ocean Rig UK Ltd. United Kingdom Ocean Rig Ltd. United Kingdom Ocean Rig Ghana Ltd. Ghana Ocean Rig Canada Inc. Canada Ocean Rig North Sea AS Norway Ocean Rig 1 Inc. Marshall Islands Ocean Rig 2 Inc. Marshall Islands Ocean Rig 1 Shareholders Inc. Marshall Islands Ocean Rig 2 Shareholders Inc. Marshall Islands Drill Rigs Holdings Inc. Marshall Islands Drillships Investment Inc. Marshall Islands Drillships Holdings Inc. Marshall Islands Kithira Shareholders Inc. Marshall Islands Skopelos Shareholders Inc. Marshall Islands Drillship Hydra Shareholders Inc. Marshall Islands Drillship Paros Shareholders Inc. Marshall Islands Ocean Rig Operations Inc. Marshall Islands Primelead Limited Cyprus Ocean Rig Black Sea Operations B.V. The Netherlands Ocean Rig Drilling Operations Cooperatief U.A. The Netherlands Ocean Rig Black Sea Cooperatief U.A The Netherlands Ocean Rig Deep Water Drilling Ltd. Nigeria Ocean Rig Drilling Operations B.V. The Netherlands Algarve Finance Ltd. Marshall Islands Alley Finance Ltd. Marshall Islands Drillship Skiathos Shareholders Inc. Marshall Islands Drillship Skyros Shareholders Inc. Marshall Islands Drillship Kythnos Shareholders Inc. Marshall Islands Drillship Skiathos Owners Inc. Marshall Islands Drillship Skyros Owners Inc. Marshall Islands Drillship Kythnos Owners Inc. Marshall Islands Ocean Rig 1 Greenland Operations Inc. Marshall Islands Ocean Rig Corcovado Greenland Operations Inc. Marshall Islands Ocean Rig Olympia Ghana Operations Limited Ghana Ocean Rig Poseidon Operations Inc. (formerly Tanzania Operations Inc.) Marshall Islands Name of Subsidiary Jurisdiction of Incorporation Ocean Rig Do Brasil Serviços De Petroleo Ltda. Brazil Ocean Rig Falkland Operations Inc. Marshall Islands Drill Rigs Operations Inc. Marshall Islands Ocean Rig Olympia Brasil Operations Cooperatief UA The Netherlands Ocean Rig Olympia Brasil Operations B.V. The Netherlands Drillships Holdings Operations Inc. Marshall Islands Drillships Investment Operations Inc. Marshall Islands Ocean Rig Rio de Janeiro Serviços de Petroleo Ltda. Brazil Ocean Rig Drilling Do Brasil Serviços de Petroleo Ltda. Brazil Ocean Rig Offshore Management Ltd. Jersey Ocean Rig Brasil Cooperatief UA The Netherlands Ocean Rig Brasil B.V. The Netherlands Ocean Rig Angola Operations Inc. Marshall Islands Ocean Rig EG Operations Inc. Marshall Islands
